[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 1013 
The plaintiff, Wilmer Wisemore, Agent of the Federal Health and Accident Company, seeks in this suit to recover damages in the sum of $8,000 against defendants, First National Life Insurance Co., Inc., and J.L. Hill, its agent, in solido, because of certain alleged false, unfounded and slanderous *Page 1014 
remarks directed to plaintiff by defendant's agent.
Defendant company tendered an exception to the jurisdiction ratione personae of the Fourth Judicial District Court, in which the suit was brought, and also exceptions of misjoinder of parties defendant, of misjoinder of causes of action, and of no right or cause of action. In maintaining the exception of no right or cause of action, judgment was rendered in favor of defendant company rejecting plaintiff's demands and dismissing plaintiff's suit at his cost.
The minutes of the court, of date April 28, 1937, contain the following notation:
"26,540 — Wilmer Wisemore v. First National Life Ins. Co. Allexceptions sustained as to the First National Life Ins. Co." T. p. 4.
The exception of misjoinder of parties defendant; the exception of misjoinder of causes of action; and the exception of no right or cause of action, tendered by defendant company, are numbered 1, 2, and 3, and are included in the same pleading. T. p. 24.
It is therefore clear that the trial judge maintained all of these exceptions, and, in so doing, overruled, in effect, the exception to the jurisdiction ratione personae of the trial court, filed herein by defendant company.
An appeal, devolutive and suspensive, was granted to plaintiff,
Defendant company has answered the appeal, and prays that the judgment appealed from be so amended as to maintain, *Page 1015 
in addition to defendant Company's exception of no right or cause of action, its exceptions of misjoinder of parties defendant, and of misjoinder of causes of action, and that, as amended, the judgment be affirmed.
(1) Petitioner alleges that he was in Alvin Dudley's place of business in the City of Monroe, La., on Thursday morning, January 7th, 1937, and was in the act of writing Alvin Dudley's application for a sick and accident insurance policy with petitioner's company, Federal Health and Accident Company. Petition Par. 5.
That J.L. Hill, Agent for Defendant Company, First National Life Insurance Co., Inc., came into the place, and interrupted the conversation between petitioner and Alvin Dudley, and then and there directed to Alvin Dudley the following remarks:
"`Do you know that that man (referring to petitioner) is a thief and stole money from the First National Life Insurance Company and from the policy holders of First National Life Insurance Company; and that that was why said First National Life Insurance Company discharged the said Wisemore from its employment as a sales agent and collector?' That the said Dudley replied to J.L. Hill that he, the said Dudley, did not care to pay any more premiums on his insurance contract then in force with First National Life Insurance Company and that he, the said Dudley was going to let said contract lapse, because he, the said Dudley could get a better contract with Federal Health and Accident Company through petitioner as sales agent, which would pay the said Dudley more *Page 1016 
weekly disability income benefits and would provide for a greater death benefit." Petition Par. VIII.
Petitioner then asked the said Hill:
"`Who told you that I stole money from the Company?' the said Hill replied that the manager of his company told him and further added that petitioner was forced to leave said company because of his shortage in his accounting of money collected for the First National Life Insurance Company during the preceding year at a time when your petitioner was then working for said company; and the said Hill further added that your petitioner did not have enough money to pay his shortage with said company, and that that was the reason petitioner was fired by the First National Life Insurance Company." Petition Par. IX.
Petitioner alleges that he did not provoke any of the remarks from Hill, but, on the other hand, acted calmly and tried to reason with Hill on the matter of the charges made against him. Petition Par. X.
That the slanderous remarks were made by Hill in the presence and hearing of Alvin Dudley, Lucille Dudley and several other persons.
That petitioner was in Alvin Dudley's place of business, at the time, also "for the purpose of soliciting Lucille Dudley with the intention of getting her application for insurance with your petitioner's then Company, Federal Health and Accident Company, but that he was prevented from securing the insurance business of the said Lucille Dudley, because of the said Hill's *Page 1017 
defamatory remarks, all of which were untrue and unfounded." Petition Par. XI.
"That the said J.L. Hill, at said time also threatened to fight and beat your petitioner up, if he, the said Hill, ever thereafter caught your petitioner at any of the homes or places of business where any of the regular customers lived or stayed, that is the policy holders of the First National Life Insurance Company on the route, which was being covered, solicited, inspected and collected by the said Hill for the Defendant Company, and that the said Hill used other defamatory language and demonstrated actions for the purpose of intimidating your petitioner from writing any insurance business or collecting premiums from any persons in competition with the said Hill and his said company, one of the defendants herein." Petition Par. XII.
"Your petitioner now shows that at the time and place the said J.L. Hill made all of said defamatory remarks and threatening demonstrations, that he, the said Hill, was in the employ and working for the First National Life Insurance Company within the course of his employment and within the scope thereof, in connection with the soliciting of insurance business, collecting premiums from the policy holders, getting said policy holders to retain their insurance and to generally advertise and promote the interest of said defendant company and to increase its volume of business, and particularly to carry on said dealings with the Dudleys, and that all of the said actions and defamatory remarks of the said Hill were authorized by, consented to and ratified by the said defendant insurance company, *Page 1018 
which acts inured to the benefit of said company and which acts were done in the furtherance of the financial interests of said company, and all of which acts were done for the designed intent and have resulted in the profit of said defendant insurance company by its eliminating certain competition in its said field of business and by having damaged, injured and irreparably harmed the good reputation, which your petitioner enjoyed prior to said time, and especially as to his integrity, honesty and fair dealings, with policy holders and everyone, and that by reason thereof, the First National Life Insurance Company is legally responsible and liable in solido with its said Agent for the payment of the damages suffered by your petitioner." Petition Par. XV.
Petitioner specifically denies that he ever embezzled any of defendant company's money, or that he unjustly retained the same. He alleges that about the first week in December, 1936, he left the employ of defendant company, and, at that time, he did not owe that company anything, nor does he owe that company anything now.
Petitioner specifically denies that he has ever cheated or defrauded, or wrongfully obtained or retained any money from any of the policy holders of defendant insurance company. Petition Par. XIV.
Petitioner alleges that at the time the defamatory remarks were made, the defendants well knew that they were untrue, and that a false accusation was being made against petitioner. Petition Par. XVI.
That, prior to the date, and up to the time that his character was attacked, he enjoyed *Page 1019 
a good reputation for honesty and fair dealings with policy holders and insurance companies and with everyone, but, due to spreading of the remarks made by Hill in the City of Monroe, in which both were then working, and to places far beyond, petitioner, since that date, has suffered considerable financial loss of profits from the reduction in writing of insurance policies and also from the reduction in the collection of insurance premiums, because a considerable portion of the public now believes that he is a thief and cannot be trusted. Petition Par. XVIII.
That the defamatory remarks made by Hill have caused petitioner great mental anguish, embarrassment and humiliation, and have resulted in social ostracism. Petition Par. XIX.
(2) The present suit for damages for slander is brought under the following Articles of the Revised Civil Code of the State: Articles 2315, 2317 and 2320.
Article 2315 declares that "Every act whatever of man that causes damage to another, obliges him by whose fault it happened to repair it."
This Court has repeatedly held that slander is a quasi offense and is actionable under this article.
Article 2317 of the Revised Civil Code declares that: "We are responsible, not only for the damage caused by our own act, but for that which is caused by the acts of persons for whom we are answerable."
Article 2320 of the Revised Civil Code declares that: "Masters and employers are *Page 1020 
answerable for the damages occasioned by their servants and overseers, in the exercise of the functions in which they are employed."
In Gann v. Great Southern Lumber Co., 131 La. 400, 59 So. 830, this Court said:
"`Though there is some conflict in the decisions as to the liability of a corporation for the torts of its officers and agents', says a well-known writer, `the following propositions are supported by the weight of authority:
"`(1) As a general rule, a corporation is liable, like a natural person, for the torts of its officers or agents within the scope, or apparent scope, of their authority.'" Page 404, 59 So. page 831.
"`(2) It is liable for a tort so committed, although it involves a specific intent or malice, for the intent or malice of its officers may be imputed to it.' Marshall on Corporations, p. 307 (p. 104.)" Page 404, 59 So. page 831.
In the Gann Case, the following statement by the Supreme Court of South Carolina is quoted with approval:
"The old doctrine, that a corporation, having no mind, cannot be liable for the acts of agents involving malice, has been completely exploded in modern jurisprudence. While a corporation is nonpersonal in its formal legal entity, it represents natural persons, and must, necessarily, perform its duties through natural persons as agents; hence must spring the correlative responsibility for the acts of the agents within the scope of their employment." Hypes v. Southern R. Co., 82 S.C. 315, *Page 1021 64 S.E. 395, 21 L.R.A., N.S., 873, 874, 17 Ann.Cas. 620."
In Pattison v. Gulf Bag Co. et al., 116 La. 963, 41 So. 224, 114 Am.St.Rep. 570, it was held that a corporation is responsible in damages for a libel. See, also, Vinas v. Merchants' Mutual Insurance Company, 27 La.Ann. 367; and Vicknair v. Daily States Pub. Co., 153 La. 677, 96 So. 529. In R.C.L. Permanent Supplement on Libel and Slander, Section 135, page 4270, it is said:
"While a few courts and text writers have announced the doctrine that a corporation is never liable for slanderous words uttered by its agent, the overwhelming weight of authority is to the contrary. The majority rule seems to be that if the agentacting within the scope of his employment and on the actualperformance of his duties utters a slander, a corporation is liable although it has no knowledge of the slander and does notapprove it. Vowles v. Yakish, 191 Iowa 368, 179 N.W. 117, 13 A.L.R. 1132." (Italics ours).
In Corpus Juris, Vol. 14a, page 779, Section 2855, the law on the subject is stated as follows:
"It is well established that a corporation may be liable for a slander uttered by its agent, and according to the weight of authority it is liable where the slander by its agent is withinthe scope and in the performance of his duties in the course oftransacting the business of the corporation. The rule governing liability in cases of libel and slander being regarded as the same, it is not essential to the liability *Page 1022 
of a corporation that the slanderous words were spoken with itsknowledge and approval, or that it ratified the act of its agentor servant. According to another view, however, a corporation is not liable for slander except where it has expressly authorized or subsequently ratified it, or where it constitutes a breach of duty toward plaintiff arising out of contract." The majority rule as to the liability of a corporation in cases of slander prevails in this State.
In Williams v. Pullman Car Co., 40 La. Ann. 87, 3 So. 631, 8 Am.St.Rep. 512, it is said by this Court (page 632):
"The earlier doctrine that, `in general, a master is liable for the fault or negligence of the servant, but not for his willful wrong or trespass,' has been greatly modified in modern jurisprudence, which places the test of the master's liability, not in the motives of the servant, or in the character of the wrong, but in the inquiry whether the act done was something which his employment contemplated, and which, if properly and lawfully done, would have been within the scope of his functions."
In Gann v. Great Southern Lumber Co., 131 La. 400, 59 So. 830, this Court cited the following case at page 405, 59 So. at page 832:
"In Philadelphia, etc., R.R. Co. v. Derby, 14 How. 468, 14 L.Ed. 502, it was held that the fact that a collision was caused by disobedience of orders by the locomotive engineer was no defense to an action for an injury in the collision by one who, though paying no fare, was lawfully on another *Page 1023 
locomotive by invitation of the president of the company.
"The court said: `The rule of respondeat superior, or that the master shall be civilly liable for the tortious acts of his servant, is one of universal application, whether the act be one of omission or commission, whether negligent, fraudulent, or deceitful. If it be done in the course of his employment, the master is liable; and it makes no difference that the master didnot authorize, or even know of, the servant's act or neglect, oreven if he disapproved or forbade it, he is equally liable, ifthe act be done in the course of his servant's employment.'"
(Italics ours).
In commenting upon this case, this Court said, in the Gann Case:
"The language `in the course of his servant's employment,' as thus used, is not to be taken as synonymous with `whilst the servant was employed by him,' but refers, as we understand it, to acts done by the servant, however ill judged, in connection with,or in furtherance of, the purposes of his employment." Pages 405, 406, 59 So. page 832.
(3) In the case at bar, the slander against plaintiff by J.L. Hill, sales agent and collector of defendant insurance company, was committed "in connection with and in furtherance of the purposes of his employment", and while acting within the scope of his employment. The Dudleys lived on Hill's route, which was regularly visited and inspected by him for the company. It was his regular duty, and he was, as the time, on a mission and errand for the company for the purpose of collecting *Page 1024 
insurance premiums from the Dudleys in connection with their policies with the company. He was also calling on the Dudleys for the purpose of obtaining their application for additional insurance for the defendant company, and of getting them to keepin force their insurance contracts which they already had withdefendant company.
But when Alvin Dudley told Hill that he did not care to pay any more premiums on his insurance contract then in force with defendant company, but was going to let the contract lapse, because he could get a better contract with Federal Health and Accident Company, through plaintiff, as sales agent, instead of trying to meet the competition in a lawful way by making a better offer, or by attempting to satisfy Alvin Dudley with his contract with defendant company, Hill tortiously denounced plaintiff `as a thief", and threatened to beat him, if he ever thereafter caught plaintiff at any of the homes or places of business where any of the regular customers of defendant company lived.
Such conduct on the part of Hill, while acting within the scope of his authority and in the performance of his duties as agent of defendant company, clearly constituted a tortious act upon his part, which renders defendant company and Hill, its agent, liable in solido for damages for the slanderous charges made against plaintiff.
The petition therefore discloses a cause and right of action for damages against both defendants.
(4) The defendant company is liable for damages for the slander uttered *Page 1025 
against plaintiff by its agent, under the rule of respondeat superior, or that the master shall be civilly liable for the tortious acts of his servant, when committed while acting within the scope of his authority. Rev.Civ. Code, Art. 2320.
J.L. Hill, agent of defendant company, is liable in damages for the slander against plaintiff, under Article 2315 of the Revised Civil Code, which declares that "Every act whatever of man that causes damages to another, obliges him by whose fault it happened to repair it."
(5) As already pointed out in this opinion, defendant company is a tort-feasor under Article 2320, and its agent is a tort-feasor under Article 2315 of the Revised Civil Code.
The liability alleged by plaintiff against the two defendants grows out of one and the same act of slander, uttered by the agent of defendant company, whose liability as master results directly from the tort of its servant, committed within the scope of his authority in connection with the business of that company. Hence, defendants, joint tort-feasors, are liable in solido and may be sued jointly.
In Jones v. Maestri, 170 La. 290, 127 So. 631, it is said by this Court at page 293, 127 So. at page 632, of the opinion:
"Joint tort-feasors are solidarily liable and may be suedjointly either in the parish where the tort was committed or atthe domicile of any one of the joint tort-feasors. Civ. Code art.2324; Code of Practice, art. 165, §§ 6, 8 and 9, as amended by Act *Page 1026 
130 of 1926; Rathborne Lumber Co. v. Cooper, 164 La. 502,114 So. 112."
The sixth paragraph of Article 165 of the Code of Practice declares that "When the defendants are joint or solidary obligors, they may be cited at the domicile of any one of them."
In King v. Wm. J. Burns International tective Agency,151 La. 211, 91 So. 681, it was held that the sixth paragraph of this article was applicable only to suits on conventional obligationsand not to suits against joint tort-feasors for damages arisingex delicto. However, that decision was overruled in Joseph Rathborne Lumber Co. v. Cooper et al., 164 La. 502, 114 So. 112, in which it was held that the sixth paragraph of Article 165 of the Code of Practice was applicable to an action for damagesagainst joint tort-feasors as well as to a suit on a contractualobligation; and in Gardiner v. Erskine, 170 La. 212, 127 So. 604, the Rathborne Lumber Co. Case is affirmed, and is re-affirmed in Jones v. Maestri, 170 La. 290, 127 So. 631, cited supra in this opinion.
The settled jurisprudence of the State is therefore as stated in Jones v. Maestri, supra:
"Joint tort-feasors are solidarily liable and may be suedjointly either in the parish where the tort was committed or atthe domicile of any one of the joint tort-feasors."
(6) Defendant company, First National Life Insurance Co., Inc., one of the joint tort-feasors, is a Louisiana corporation, *Page 1027 
domiciled in the City of New Orleans, Parish of Orleans.
J.L. Hill, agent of defendant company, and the other joint tort-feasor, has his domicile in the City of Monroe, Parish of Ouachita, the parish in which the slander or tort was also committed by Hill, agent.
Under this state of facts and under the authorities above cited, the present suit was brought, properly and jointly, by plaintiff, against defendant company and its agent, Hill, joint tort-feasors liable in solido, in the Fourth Judicial District Court for the Parish of Ouachita.
It is therefore clear that the District Court of that parish has jurisdiction, and that the exception to its jurisdiction ratione personae, tendered by defendant company, was properly overruled.
It is also clear that the exceptions of misjoinder of parties defendant, and of misjoinder of causes of action, tendered by defendant company, are without merit, and should have been overruled.
For the reasons already stated in this opinion, the exception of no right or cause of action, tendered by defendant company, is not well founded, and should have been overruled also.
For the reasons assigned, it is ordered that the judgment appealed from, maintaining the exception of no right or cause of action tendered by the defendant, First National Life Insurance Co., Inc., and rejecting the demands of plaintiff, Wilmer Wisemore, and dismissing plaintiff's suit at his costs, be and is hereby annulled and reversed. *Page 1028 
It is further ordered that the exception of no right or cause of action, and the exceptions of misjoinder of defendants, and of misjoinder of causes of action, tendered by defendant company be and they are hereby overruled.
It is now ordered that the case be remanded and reinstated on the docket of the Fourth Judicial District Court for the Parish of Ouachita, to be proceeded with according to law and the views herein expressed. Costs of this appeal are to be paid by defendant company, appellee, and all other costs to await the final disposition of the case.
O'NIELL, C.J., dissents on the authority of Godchaux v. Texas 
Pacific R. Co., 144 La. 1041, 81 So. 706.
ODOM, J., dissents and hands down reasons.